        Case 2:18-cv-01723-MJP Document 125 Filed 02/18/21 Page 1 of 2




      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON
                                AT SEATTLE



       DANIEL HOPKINS,                               AMENDED JUDGMENT IN A
                                                     CIVIL CASE
                            Plaintiff,
                                                     CASE NO. C18-1723 MJP
              v.

       INTEGON GENERAL INSURANCE
       CORPORATION,

                            Defendant.


X      Jury Verdict. This action came before the court for a trial by jury. The issues
       have been tried and the jury has rendered its verdict.

X      Decision by Court. This action came to consideration before the court. The issues
       have been considered and a decision has been rendered.

        THE JURY FOUND that Integon General Insurance Corporation violated the
insurance contract by finding that the value of the underlying UIM claim was $751,491
(far in excess of the requested UIM insurance limits of $250,000). The jury also found that
Integon General Insurance Corporation violated the Consumer Protection Act (CPA) and
awarded $16,931 for the damages caused by that violation. The jury also found that Integon
General Insurance Corporation violated its obligation of good faith to Plaintiff and awarded
$180,231 for the damages caused by that violation.

       THE COURT RULED that the judgment on the UIM claim is limited to the
$250,000 UIM policy limit. The Court also ruled that attorney fees should be awarded in
favor of Plaintiff in the amount of $433,243.75. The Court also ruled that the damages
awarded by the jury for Integon General Insurance Corporation’s breach of the CPA should
be trebled up to the statutory maximum of $25,000.

       Based on the foregoing, the Court enters amended judgment in favor of Plaintiff
Daniel Hopkins and against Defendant Integon General Insurance Company in
conformity with the jury’s October 15, 2020 verdict and the Court’s February 16, 2021
Order (Dkt. 123). Amended judgment is entered in favor of Plaintiff in the amount of
$888,474.75 with post-judgment interest at the applicable rate.
       Case 2:18-cv-01723-MJP Document 125 Filed 02/18/21 Page 2 of 2




Dated February 18, 2021.


                                    William M. McCool
                                    Clerk of Court

                                    s/ Grant Cogswell
                                    Deputy Clerk
